TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00641-CR
                                     NO. 03-18-00642-CR


                               David Allen Gilg, III, Appellant

                                                v.

                                 The State of Texas, Appellee


               FROM THE 426TH DISTRICT COURT OF BELL COUNTY,
      NOS. 75679 & 70594, THE HONORABLE FANCY H. JEZEK, JUDGE PRESIDING


                           MEMORANDUM OPINION


               Appellant David Allen Gilg, III seeks to appeal a judgment of conviction for

arson (vehicle) and a judgment revoking community supervision for theft over $100,000 but less

than $200,000. See Tex. Penal Code §§ 28.02(a), 31.03. This Court’s appellate jurisdiction in a

criminal case is invoked by a timely filed notice of appeal. See Olivo v. State, 918 S.W.2d 519,

522 (Tex. Crim. App. 1996) (“A timely notice of appeal is necessary to invoke a court of

appeals’ jurisdiction.”). In this case, the district court imposed sentence on April 3, 2017. Rule

26.2 of the Texas Rules of Appellate Procedure provides that an appeal is perfected in a criminal

case when notice of appeal is filed within 30 days after the day sentence is imposed or suspended

in open court or within 90 days after sentencing, if the defendant timely files a motion for new

trial. Tex. R. App. P. 26.2(a)(1)-(2). Thus, the deadline for perfecting the appeal was May 3,

2017. Gilg filed his notice of appeal on September 20, 2018. Absent a timely filed notice of

appeal, we lack jurisdiction to dispose of this appeal in any manner other than by dismissing it
for want of jurisdiction. See Castillo v. State, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012);

Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). Accordingly, we dismiss the

appeal for want of jurisdiction. 1



                                             _________________________________________________
                                             Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Field and Toth

Dismissed for Want of Jurisdiction

Filed: October 9, 2018

Do Not Publish




1  The remedy for a late-filed notice of appeal is to file a post-conviction writ of habeas corpus
returnable to the Texas Court of Criminal Appeals for consideration of an out-of-time appeal.
See Tex. Code Crim. Proc. art. 11.07.